Citation Nr: 0517191	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  97-20 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for peptic ulcer disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1, 1968 to 
December 2, 1968.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 1997 rating decision of the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which determined that new and material evidence was not 
submitted to reopen a previously denied claim of entitlement 
to service connection for peptic ulcer disease.  In January 
1998, the Board determined that new and material evidence was 
submitted on this matter, reopened the claim, and remanded it 
for further evidentiary development.  Following completion of 
the Board's additional remand directives in August 2004, the 
matter is again before the Board for appellate consideration.

In September 1997, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge of the 
Board, sitting in Washington, D.C.  The hearing transcript is 
of record.  In an August 1997 written statement and at the 
hearing (see p. 2, hearing transcript), the veteran 
affirmatively indicated that he would be satisfied with 
testifying by videoconference in lieu of testifying in 
person.  


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that the veteran 
entered active duty with pre-existing peptic ulcer disease.  

2.  There is clear and unmistakable medical evidence that 
active duty did not cause any pre-existing peptic ulcer 
disease to undergo increase in disability or aggravation 
beyond a natural progress of the disease.      

3.  There is no competent medical evidence of an etiological 
relationship between the claimed peptic ulcer disease and 
active duty.  


CONCLUSIONS OF LAW

1.  The veteran's pre-existing peptic ulcer disease did not 
undergo aggravation or increase in disability during active 
service.  38 U.S.C.A. §§ 1111, 1153 (West 2002); 38 C.F.R. §§ 
3.304, 3.306 (2004); VAOPGCPREC 3-03 (July 16, 2003); Wagner 
v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

2.  Peptic ulcer disease was not incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection - Peptic Ulcer Disease

As documented in the veteran's written statements, argument 
by his representative, and 1997 Board hearing transcript, the 
veteran's basic contention is that service connection is 
warranted for his present peptic ulcer disease because it did 
not pre-exist service, first became manifested in service, 
and became chronically aggravated during service.  Also 
submitted to support the claim are several layperson 
statements from two siblings and a friend who, essentially, 
stated their knowledge of the veteran's ability to tolerate 
spicy foods before entering active duty.     

Basically, the law permits service connection for a claimed 
disability where the evidence shows (1) injury or some 
incident in service; (2) a current disorder or disease; and 
(3) a cause-effect link between the two.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004); Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309 (1993); Cuevas v. Principi, 3 Vet. App. 542 (1992).  The 
evidence of a cause-effect link can be established if service 
medical records document such a link (see id.), or if 
competent post-service evidence documents such a link.  38 
C.F.R. § 3.303(d) (2004).  Also, service connection is 
permissible on a presumptive basis for certain chronic 
diseases, even without evidence of incurrence in service, 
with evidence of manifestation of peptic ulcer to a minimum 
degree of 10 percent within one year after discharge from 
active duty, unless rebutted by affirmative evidence that the 
disease was pre-existing and not aggravated during service.  
38 C.F.R. §§ 3.307, 3.309(a) (2004).       

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. 
§ 3.304(b) (2004).  A veteran who served during a period of 
war, as the veteran here, is presumed to be in sound 
condition when he entered into military service except for 
conditions noted on entrance medical examination.  
38 U.S.C.A. § 1111 (West 2002).  However, where there is 
"clear and unmistakable" evidence that the injury or 
disease claimed pre-existed service, the presumption does not 
attach, and the issue becomes whether the disease or injury 
was aggravated during service.  Id.  A 
pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to a natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306(b) (2004); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  Temporary or intermittent flare-ups of a 
pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition itself, as contrasted with mere symptoms, has 
worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).

The presumption of soundness attaches only where there has 
been an induction medical examination during which the 
disability about which the veteran later complains was not 
detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  The regulations provide expressly that the term 
"noted" denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of pre-service existence of conditions recorded 
at the time of examination does not constitute a notation of 
such conditions."  Id. at (b)(1).  


The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  
See, e.g., Cotant v. Principi, 17 Vet. App. 117, 131 (2003); 
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  
Importantly, VA Office of the General Counsel determined that 
VA must show by clear and unmistakable evidence that there is 
a pre-existing disease or disorder and that it was not 
aggravated during service.  See VAOPGCPREC 3-03 (July 16, 
2003).  The claimant is not required to show that the disease 
or injury increased in severity during service before VA's 
duty under the second prong of this rebuttal standard 
attaches.  Id.  The Board must follow the precedent opinions 
of the General Counsel.  38 U.S.C.A. § 7104(c) (West 2002).

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004), issued on June 1, 
2004, which summarized the effect of 38 U.S.C.A. § 1111 on 
claims for service-connected disability:  

When no preexisting condition is noted upon entry 
into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness 
by clear and unmistakable evidence that the 
veteran's disability was both preexisting and not 
aggravated by service.  The government may show a 
lack of aggravation by establishing that there was 
no increase in disability during service or that 
any "increase in disability [was] due to the 
natural progress of the" preexisting condition. 
38 U.S.C. § 1153.  If this burden is met, then the 
veteran is not entitled to service-connected 
benefits.  However, if the government fails to 
rebut the presumption of soundness under section 
1111, the veteran's claim is one for service 
connection.  This means that no deduction for the 
degree of disability existing at the time of 
entrance will be made if a rating is awarded.  See 
38 C.F.R. § 3.322. 

On the other hand, if a preexisting disorder is 
noted upon entry into service, the veteran cannot 
bring a claim for service connection for that 
disorder, but the veteran may bring a claim for 
service-connected aggravation of that disorder.  
In that case section 1153 applies and the burden 
falls on the veteran to establish aggravation. See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  If the presumption of aggravation under 
section 1153 arises, the burden shifts to the 
government to show a lack of aggravation by 
establishing "that the increase in disability is 
due to the natural progress of the disease."  38 
U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 
19 F.3d at 1417.  

Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004).

Before Wagner and VAOPGCPREC 3-03, VA had the burden to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the veteran's disability pre-existed service.  
However, if VA met this burden, then it had the burden to 
rebut the presumption by a preponderance of the evidence (a 
lower standard) that the pre-existing disorder was not 
aggravated by service.  Now, VA must also show by clear and 
unmistakable evidence that the pre-existing disorder was not 
aggravated during service (a higher standard).

The Board has reviewed the entire record.  First, post-
service medical records essentially document intermittent 
complaints of, and treatment for, peptic ulcer disease, 
peptic acid disease, reflux esophagitis, and peptic ulcer, 
from the time the veteran was in his early 20s, several years 
after discharge from active duty.  More recent private 
medical evidence dated from 1983 to 1990 indicates treatment 
with Tagamet and Zantac.  Tagamet is a trademark for 
preparations of cimetidine, and Zantac is a trademark for 
preparations of ranitidine hydrochloride, both of which are 
used to inhibit gastric acid secretion in the prophylaxis and 
treatment of: gastric and duodenal ulcer, gastroesophegeal 
reflux disease, and conditions that cause gastric 
hypersecretion (Zantac) and peptic ulcer, hyperacidity, 
gastroesophegeal reflux disease, upper gastrointestinal 
bleeding, and pathological gastric hypersecretion (Tagamet).  
Dorland's Illustrated Medical Dictionary 365-66, 1583, 1852, 
2074 (30th ed. 2003). The records, or the prescription of 
such medications, however, do not indicate a medical 
professional's opinion or statement as to the approximate 
date of onset or etiology of peptic ulcer symptoms (that is, 
other than memorialization of veteran's accounting of a 
history of peptic ulcer dating back to active duty).    

Ultimately, more important to this case, however, are service 
medical records, as the key issues in this case are whether 
the veteran's claimed peptic ulcer disease pre-existed active 
duty, and if so, whether it became chronically aggravated 
beyond a natural progress of the disease during service.  The 
veteran's April 1968 enlistment medical history report and 
medical examination report, dated about a week before 
commencement of active duty, indicate affirmative denials of 
the veteran that he has, or has had, "stomach trouble" or 
indigestion, and normal clinical evaluation results for the 
major body systems tested.  Nothing is noted therein about 
stomach or abdominal problems.  Also, a medical record dated 
on May 1, 1968 indicates that the veteran underwent a 
physical examination that date and was found to be physically 
fit to undergo military training.  As no clinical abnormality 
was noted upon entrance into service, the presumption of 
soundness attaches in this case.  Thus, the burden is on VA 
to rebut the presumption by clear and unmistakable evidence 
that peptic ulcer disease was both pre-existing and not 
aggravated by service.  Lack of aggravation can be shown with 
competent evidence of no increase in disability during 
service or that any increase in disability is due to the 
natural progress of the pre-existing condition.  If VA meets 
this burden, the claim would be denied, although the veteran 
is free to counter with evidence contrary to that cited by VA 
to show no aggravation or increase in disability.  Barring 
this, the claim fails, and service connection is to be 
denied.  

Having established that the presumption of soundness has 
attached, the relevant inquiry is whether there is a basis to 
find that peptic ulcer disease is the result of aggravation 
during service.  In general, any evidence of a cause-effect 
nexus between service and a claimed disorder must be medical 
- that is, in the form of a report of a doctor or other 
medical professional, who, by virtue of appropriate training, 
knowledge, or experience, is qualified to opine as to a 
diagnosis or etiology (medical causation) thereof.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992) (Lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of, or may be 
readily recognized by, lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise.)  
Thus, while the Board acknowledges the veteran's position 
that there is a cause-effect relationship based upon 
aggravation, it requires medical evidence of such 
relationship.    

The Board concludes, first, that there is "clear and 
unmistakable" evidence of a 
pre-existing ulcer problem, notwithstanding the lack of 
specific documentation thereof in a service entrance medical 
examination report.  First and foremost, the veteran's 
service medical records clearly indicate that the veteran 
underwent a Physical Evaluation Board (PEB) evaluation during 
service due to peptic ulcer, and was deemed unsuitable for 
further active duty after a relatively brief duty period 
specifically due to this problem.  The service medical 
records clearly indicate a medical determination that peptic 
ulcer disease pre-existed active service and did not become 
aggravated during service.

The service medical records further document the veteran's 
accounting of pertinent medical history, which includes a 
history of epigastric pain after eating spicy foods or 
drinking alcohol, about one year prior to September 1968, 
which would predate active duty.  He also reportedly stated 
that, prior to service, a private physician had informed him 
he had an "ulcerated stomach," and was advised to stop 
smoking and drinking alcohol, and subsequent to taking 
antacids and eating a bland diet, the symptoms had subsided.           

The Board is fully aware that the veteran now maintains that, 
at the time of discharge, he was dyslexic and was unable to 
read and write, and did not fully understand a form he signed 
in October 1968 to the effect that he concurs with the PEB's 
determination that peptic ulcer pre-existed service and was 
not aggravated therein.  He seems to have intimated that he 
was coerced into signing this document.  The record further 
indicates that he, more generally, contends that history as 
to pre-existing peptic ulcer disease documented in the 
service medical records are inaccurate, and that the first 
instance of treatment for such disease was during active 
service.  To further buttress his position on this issue, he 
submitted several layperson statements, discussed earlier, to 
the effect that the authors knew the veteran to have had the 
ability to tolerate spicy foods before entering service.  


Even if the Board were to assume that the veteran did not 
know or fully appreciate what he was signing in October 1968, 
the veteran's position essentially presumes that a 
determination as to pre-existing peptic ulcer turns on this 
statement wholly or substantially.  This is not the case.  
The veteran underwent a PEB evaluation, and medical 
professionals documented the pre-existing nature of peptic 
ulcer disorder.  Here, the Board would find that peptic ulcer 
disease pre-existed service even if this signed statement did 
not exist.  The document appears to be a standard form 
typically included in service medical records where a 
veteran's pre-existing medical problem was "missed" during 
an entrance examination and where the problem is of such 
nature that it would impede or preclude satisfactory 
completion of required military duties or training.  

Moreover, the pertinent lay evidence - in the form of the 
veteran's own in-service statements - is contradictory and 
tends to disfavor the veteran's position.  While the veteran 
has made general allegations many years after discharge that 
the service medical records are inaccurate to the extent that 
they document reports of 
pre-existing peptic ulcer, these allegations must be 
evaluated in light of clear, contemporaneous documentation in 
the service medical records that he himself reported having 
been told by a private doctor, before service, that he had an 
"ulcerated stomach."  The Board cannot fathom why the 
veteran himself would have reported an untrue relevant prior 
history in 1968, or why a medical examiner would have 
documented such history if it were not given to him by the 
veteran, assuming no gross miscommunication between the 
veteran and the examiner.  Moreover, even if the veteran did 
not fully appreciate then the potential future consequences 
of signing the October 1968 document, whether due to dyslexia 
or inability to read or write, the record still memorializes 
verbal accounting of history given by the veteran, which, in 
the Board's opinion, does not appear to have been the result 
of gross miscommunication or outright falsity.  

In this connection, the veteran testified before the 
undersigned that what he had said then was that the "prior" 
treatment was at a Naval medical facility in Camp Pendleton, 
California (that is, the initial manifestation was after 
commencing active duty), and not with a civilian doctor.  The 
RO has obtained the actual treatment records from the Naval 
hospital, and they do not help to buttress his position.  
They largely duplicate service medical records already in the 
file.  The medical records from service document, in several 
notes, a reported history of prior symptoms that clearly 
predate active duty by six months to one year.  

Furthermore, while the lay statements tend to support the 
veteran's position somewhat on the issue of whether peptic 
ulcer pre-existed service, it does not outweigh clear 
documentation in service that the ulcer pre-existed service.  
In so finding, the Board is not stating that these statements 
are afforded no weight simply because they were authored by 
lay persons.  What it is saying is that, just because 
laypersons had observed the veteran eating "normally" or 
even spicy foods at times does not prove that peptic ulcer 
had not been present before service.  More importantly, the 
service medical records constitute clear, written, 
contemporaneous documentation of a pre-existing problem 
following an examination of the veteran; the lay statements, 
in contrast, tend to be less reliable, as they essentially 
presume the accuracy of the collective memories of relatives' 
or acquaintances' observation of what the veteran ate more 
than three decades earlier.      
 
Based upon the foregoing, the Board finds clear and 
unmistakable evidence of 
pre-existing peptic ulcer disease.  Thus, VA has met its 
evidentiary burden as to the first prong of the Wagner test.      

As for the second prong of the Wagner test, the Board also 
concludes that the 
pre-existing peptic ulcer disease did not undergo chronic 
aggravation during service beyond a natural progress of the 
disease.  The evidence against finding aggravation amply 
outweighs that favoring aggravation.  First and foremost, 
there was, again, a contemporaneous medical finding during 
service that peptic ulcer did not undergo aggravation beyond 
a normal progress of the disease during active duty.  

Second, while not dispositive, it is pertinent that the 
veteran served on active duty for a relatively short period 
of time (six months).  The veteran began active military 
service on May 1, 1968.  In September 1968, he reported a 
prior history of symptoms, and the last exacerbation was 
reported to have been around 6 months before, which would 
have pre-dated service.  The lack of any evidence in the 
service medical records documenting complaints of abdominal 
pain or difficulty eating certain foods during the first four 
and one-half months of service (May to mid-September 1968), 
while not conclusive, plus the veteran's report of prior 
symptoms before service, tend to disfavor the claim.                      

Third, while perhaps less probative than the above, the Board 
notes that the post-service evidentiary record is fairly 
sparse and sporadic in terms of documentation of continuous 
symptomatology or treatment for ulcer problems.  More 
specifically, there appears to be at least a several-year gap 
between discharge and post-service medical evidence of 
recurrent ulcer symptoms, which tends to cast further doubt 
on purported chronic aggravation during the relatively short 
period of active duty.  See generally Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(incurrence of a disorder or disease during service may be 
rebutted by absence of medical treatment for, or related 
complaints about, the claimed condition for a prolonged 
period after service); Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that 
absence of evidence may be considered as one factor in 
rebutting the aggravation issue with respect to 38 U.S.C.A. 
§ 1111 presumption of soundness).  
 
In light of all of the foregoing, the Board finds that VA has 
met its burden to rebut the presumption of soundness as to 
peptic ulcer disease, and has shown no aggravation during 
service, by clear and unmistakable evidence.  Accordingly, 
service connection is not warranted unless the veteran 
presents competent, persuasive medical evidence that the pre-
existing ulcer problem did in fact undergo chronic worsening 
during active duty, to counter evidence to the contrary.  In 
such a case, any reasonable doubt against the claim could be 
resolved in the veteran's favor.  However, the record does 
not present such evidence.  

Given all of the foregoing, consideration of 38 C.F.R. 
§ 3.309(e) (manifestation to a compensable degree within one 
year after discharge) is moot.  See 38 C.F.R. § 3.309(a) 
(rebuttable presumption provisions of 38 C.F.R. § 3.307 are 
met here).         

Finally, recognizing that the veteran nonetheless may prevail 
on the issue of service connection with evidence of direct 
cause-effect link between active duty and peptic ulcer 
disease now claimed, the Board has considered the evidence 
with this in mind.  Again, the service medical records do not 
document the occurrence of an injury or some incident that 
caused peptic ulcer.  Nor does the veteran contend he had any 
such injury; rather, his contention is that, because he first 
experienced peptic ulcer symptoms in service, a favorable 
resolution is warranted.  Nothing in the record, other than 
lay contentions, indicates that the etiology of current 
peptic ulcer disease is an incident or injury in service.

Based upon the above, the Board must conclude that the 
preponderance of the evidence against the claim.  As such, it 
does not apply the benefit-of-reasonable doubt rule.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

II.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

As for the duty to notify, in a January 2003 letter, the RO 
notified the veteran of the basic elements of a service 
connection claim, and informed him that, if he provides 
information about the sources of evidence or information 
pertinent to the elements of the claim (including medical 
records, employment records, records from other federal 
agencies), VA would make reasonable efforts to obtain the 
records from the sources identified.  The letter also 
informed him that he ultimately is responsible for 
substantiating his claim even though the law requires VA 
assistance in claim substantiation, and that he can submit 
relevant evidence on his own.  Also, because this claim had 
been on appellate status for years before January 2003, and a 
substantial amount of development already had taken place 
before then, the letter emphasized additional information or 
evidence that should be added to the file, and reminded the 
veteran that VA would help him to further substantiate the 
claim if he desires such help, but that he should provide VA 
the information needed to enable it to help, or provide 
additional records himself.  With respect to the fourth 
element of a valid VCAA notice, the November 2003 and March 
2005 Supplemental Statements of the Case (SSOCs) notified the 
veteran of 38 C.F.R. § 3.159, which includes a provision that 
he may submit any pertinent evidence in his possession.  

Given the foregoing, the Board is satisfied that the veteran 
has been adequately informed of all four elements of a valid 
VCAA notice.  He was notified of what the evidence must show 
to result in service connection, and was on notice throughout 
the appeal through the pertinent rating decision, Statement 
of the Case, SSOCs, and VCAA letter why the claim remains 
denied.  He was told about his and VA's respective claim 
development responsibilities.  

The Board acknowledges that VCAA notification was not 
accomplished as to all four elements before the issuance of 
the January 1997 rating decision giving rise to this appeal.  
The Pelegrini Court explicitly stated that, notwithstanding 
the requirement that a valid VCAA notice be provided before 
the agency of original jurisdiction (AOJ) decision: "[W]e do 
not hold that . . . [a] case in which pre-AOJ-adjudication 
notice was not provided . . . must be returned to the AOJ for 
the adjudication to start all over again as though no AOJ 
action had ever occurred, i.e., there is no nullification or 
voiding requirement either explicit or implicit in this 
opinion . . . ."  Here, the unfavorable RO decision that is 
the basis of this appeal was already decided - and appealed - 
by the time VCAA was enacted.  The Court acknowledged in 
Pelegrini, at p. 120, that where, as here, the Section 
5103(a) notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice.  
Rather, the appellant has the right to content-complying 
notice and proper subsequent VA process.  In this case, the 
veteran has had subsequent content-complying notice.  

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  Here, the RO 
obtained the veteran's service medical records and post-
service medical records, and associated them with the claims 
folder.  It also obtained records of the veteran's treatment 
at the U.S. Naval Hospital at Camp Pendleton, California, 
which in large part are duplicative of service medical 
records already in the file.  The veteran was given an 
opportunity to testify in connection with this claim, and 
exercised his right to do so at the Board hearing, and 
supplied pertinent lay statements.  He did not report the 
existence of pertinent records in the custody of government 
agencies or employers.  In remanding the matter for further 
development in August 2004, the Board essentially gave the 
veteran another opportunity to obtain further claim 
substantiation assistance or provide additional records 
himself, in light of his references to VA treatment during 
his testimony in 1997.  Consistent with the remand order, the 
VA Appeals Management Center sent him another letter in 
September 2004, asking him to identify any other sources of 
pertinent evidence.  Unfortunately, the record does not 
reflect any return communication from him or his accredited 
representative.  Lacking further information concerning the 
treatment reported in 1997, no further attempt has been made 
to obtain records of such treatment.  The Board finds that 
the duty to assist was met; nothing in the record indicates 
that relevant evidence exists, but is missing from the record 
due to inaction of VA inconsistent with VCAA.     

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for peptic ulcer disease is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


